                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                DOC~TNO. 5:19-CR-280-lD

United States Of America                        )                           JUDGMENT
                                                )
                vs.                             )
                                                )
Jeffrey Omar Reynoso                            )
                                                )·
   On February 7, 2020, Jeffrey Omar Reynoso appeared before the Honorable James C. Dever III, U.S.
District Judge in the Eastern District of North Carolina, and upon an earlier plea of guilty to 18 U.S.C. §
922(g)(l) and 18 U.S.C. § 924(a)(2), Possession of a Firearm by .a Felon, was sentenced to the custody of
the Bureau of Prisons for a term of 24 months. Additionally, it was ordered by the court that the defendant   1--

be placed on supervised release for 36 months upon release from imprisonment. Jeffrey Omar Reynoso was
released from custody and the term of supervised release commenced on August 3, 2020.

   From evidence presented at the revocation heari~g on September 15, 2021, the court finds as a fact that
Jeffrey Omar Reynoso, who is appearing before the court with counsel, has violated the terms and
conditions of the judgment as follows:

   I. The offender has absconded from supervision ..
   2. Criminal conduct.

   IT IS,: THEREFORE, ORDERED AND ADJUDGED that the supervised release term heretofore
granted be revoked, and the defendant is ordered committed to the custody of the Bureau of Prisons or its
authorized representative for imprisonment for a period of 11 months.
                                                                                 '
   IT IS FURTHER ORDERED that the court recommends to the Bureau of Prisons that the defendant
receives a mental health assessment and treatment with a focus on anger management; that he be provided
access to vocational and educational opportunities; and that he serves his term of imprisonment at FCI
Butner.

    IT IS FURTHER ORDERED that the balance-of the financial imposition originally imposed be due in
ful1 immediately upon release from imprisonment or minimum payments of$25.00_per quarter.

   IT IS FURTHER ORDERED that the Clerk provide the U.S. Marshal a copy of this Judgment and
same shall serve as the commitment herein.

   This the 15th day of September, 2021.


                                                     Jan(s C. Dever III
                                                     U.S. District Judge




             Case 5:19-cr-00280-D Document 64 Filed 09/16/21 Page 1 of 1
